  Case 19-10066-KHK               Doc 15      Filed 01/24/19 Entered 01/24/19 16:50:49                       Desc Main
                                              Document     Page 1 of 1
                                      United States Bankruptcy Court
                                        Eastern District of Virginia
                                             BBBBBBBBBBBBBBBB'LYLVLRQ
                                                 Alexandria

In re: Patricia A. Cvetnich
                                                                   Case NumberBBBBBBBBBBBBBBBB
                                                                                     19-10066-KHK
                                                                        BBB
                                                                        Chapter 13
       Debtor(s)

                                          ORDER SETTING HEARING

TO:                     
          Debtor(s) Patricia    
                               A. Cvetnich 209 Fathom Cv Stafford, VA 22554

         Attorney for Debtor(s) PRO SE
          Trustee Thomas P. Gorman,
                                  300 N. Washington St., Suite 400, Alexandria, VA 22314
          United States Trustee John P.Fitzgerald, III Office of the U.S. Trustee - Region 4   1725 Duke Street Suite 650 Alex VA 22314

7KH&OHUNKDVGHWHUPLQHGWKDWWKHDERYHFDSWLRQHGGHEWRUVKDVKDYHIDLOHGWRFXUHFHUWDLQ
GHILFLHQF\LHVLQWKLVFDVH7KHUHIRUHDKHDULQJZLOOEHKHOG

Date:        02/14/2019
Time:        11:00 AM
Location: U. S. Bankruptcy Court, 200 S. Washington St., 3rd Fl., Courtroom III, Alexandria, VA 22314

7KHGHEWRUVVKRXOGDSSHDUDWWKHKHDULQJDQGH[SODLQZK\WKHEDQNUXSWF\FDVHVKRXOGQRWEH
GLVPLVVHGIRUIDLOXUHWRWLPHO\FXUHWKHIROORZLQJGHILFLHQF\LHV:


Failure to timely file Lists, Schedules and/or Statements

Failure to timely file Chapter 13 Plan



If the debtor(s) fails to appear at the hearing, the above-captioned case will be dismissed.

127,&(Even if the debtor(s) files the required document(s) or makes the required payment(s),
the debtor(s) must still attend the hearing to explain why he/she/they failed to do so timely.

127,&(,6)857+(5*,9(1WKDWDQRXWVWDQGLQJEDODQFHRIWKHILOLQJIHHLQWKHDPRXQWRI
BBBBBBBBBLVGXHDQGRZLQJWRWKH&OHUNRI&RXUWSD\DEOHDVIROORZV
   310.00

      GXHDQGSD\DEOHLPPHGLDWHO\
       ✔

       
       BBBBBBBBRQBBBBBBBBBBBBBBBBBBBRQBBBBBBBBBBDQGBBBBBBBBRQBBBBBBBBB

'DWHGBBBBBBBBBBBBBBBBBBBBBBB
       1/24/2019                                 William C. Redden, Clerk
                                                   United States Bankruptcy Court

                                            By:BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                        /s/ Jillinda Glenn
                                                                    Deputy Clerk

                                                               127,&(2)-8'*0(172525'(5
                                                               (17(5('21'2&.(7BBBBBBBBBBBBBBBBBB
                                                                                  1/24/2019         
>RVHWKUJOQYHU@
